Citation Nr: 1744584	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-03 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from February 1962 to January 1966.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded the Veteran's claims in July 2015 and February 2017 for further development.  However, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's February 2017 remand directed the AOJ to obtain outstanding VA medical records and afford the Veteran a VA examination to determine whether any diagnosed back and right foot disabilities were related to service, or were caused or aggravated by any service-connected disability.  

VA medical records were associated with the claims file in February 2017.  However, records dated February 11, 2005; June 21, 2007; October 3, 2007; November 1, 2007; November 7, 2007; February 1, 2008; April 15, 2008; September 29, 2010; November 13, 2012; December 11, 2012; June 7-11, 2013; July 2, 2013; August 19, 2013; and April 3, 2015 that were part of those newly associated documents noted that outside medical records had been scanned into the Veterans Health Information Systems and Technology Architecture (VistA).  However, a review of the claims file indicates that the aforementioned private treatment records were not uploaded in the VA treatment records that were obtained.  It is not clear whether these records are relevant to the Veteran's claims.  Thus on remand, all outstanding VA treatment records, to include any non-VA records scanned into VistA, should be associated with the claims file.  If any private records scanned into VistA cannot be retrieved, then with any assistance necessary from the Veteran, VA should make reasonable efforts to obtain the outstanding treatment records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

The Veteran was afforded VA examinations in June 2017.  However, additional clarification is required with respect to the June 2017 VA opinion.  First, the opinion stated that the Veteran's service treatment records (STRs) contained no evidence of a back condition, yet a June 3, 1963 STR shows treatment for back strain.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based upon an inaccurate factual premise has no probative value.").  Second, although the opinion indicated the Veteran's only diagnosed foot disability was metatarsalgia, a February 3, 2017 VA podiatry note lists diagnoses of hammertoes 2-5 and hallux abducto valgus.  See also January 24, 2013 and May 23, 2013 VA podiatry notes.  Third, the opinion did not address whether the Veteran's claimed back and foot disabilities were caused or aggravated by his service-connected disabilities (status post fracture of right femur; degenerative joint disease of the right knee; Achilles tendonitis of the right ankle; scar of the iliac spine; scar of the right buttock; and shortening of the right lower extremity).  

Thus, an addendum is required to address these matters.  As the Veteran has not asserted nor does the evidence reflect that a right foot injury was incurred in service, additional inquiry into that theory of entitlement is not necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from July 2017 to the present, as well as any non-VA treatment records that were scanned into VistA Imaging.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim.

3.  Following the completion of the foregoing development forward the claims file to the June 2017 examiner.  If unavailable, the file should be sent to appropriate physician skilled in the diagnosis and treatment of orthopedic disabilities.  If the clinician determines that the Veteran should be provided another VA examination, one should be scheduled.

The physician should review the entire claims file, to include this remand, and respond to the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar degenerative joint disease is caused by or related to service, to include the Veteran's June 1963 low back strain and treatment thereof.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar degenerative joint disease and right foot metatarsalgia, hammertoes 2-5, and hallux abducto valgus are caused by or due to any single service-connected disability or combination thereof (status post fracture of right femur; degenerative joint disease of the right knee; Achilles tendonitis of the right ankle; scar of the iliac spine; scar of the right buttock; and shortening of the right lower extremity).

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar degenerative joint disease and right foot metatarsalgia, hammertoes 2-5, and hallux abducto valgus are aggravated by any single service-connected disability or combination thereof (status post fracture of right femur; degenerative joint disease of the right knee; Achilles tendonitis of the right ankle; scar of the iliac spine; scar of the right buttock; and shortening of the right lower extremity).

If the examiner determines that any low back or right foot disability is aggravated by the Veteran's service-connected disability or disabilities, the examiner should, to the extent possible, report the baseline level of severity of the claimed disability prior to the onset of aggravation.  If some of the increase in severity of the claimed disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the addendum opinions to ensure they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

